FILED
                                                                    United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                     Tenth Circuit

                                FOR THE TENTH CIRCUIT                    December 4, 2018
                            _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
 CAPITAL DEVELOPMENT
 AFFILIATES LLC,

           Plaintiff-Counter Defendant -
           Appellee,

 v.                                                          No. 18-5035
                                                (D.C. No. 4:17-CV-00426-CVE-FHM)
 ZEALAND BENJAMIN THIGPEN, III,                              (N.D. Okla.)

           Defendant-Counterclaimant
           Cross - Plaintiff - Appellant,

 and

 ICD METALS, LLC,

           Third-Party Defendant.
                          _________________________________

                                ORDER AND JUDGMENT*
                            _________________________________

Before McHUGH, MORITZ, and EID, Circuit Judges.
                 _________________________________

       Zealand Benjamin Thigpen, III, appearing pro se, appeals the district court’s

entry of summary judgment in favor of Capital Development Affiliates LLC on


       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Capital’s claim for breach of contract. Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.

                                  BACKGROUND

      Thigpen and his wife were sole members of Julimar Trading, LLC, which was

involved in a joint venture with ICD Metals. ICD had the right of first refusal to

provide funding to Julimar for the purchase of inventory (industrial metallic alloys)

for resale. Julimar became indebted to ICD for nearly $3 million. In September

2015, Julimar executed and delivered to ICD a Demand Note acknowledging that

Julimar was obligated to pay ICD the amount owing plus interest at the rate of 12%

per annum. The Note was due and payable on demand. To induce ICD to continue

to extend the loan under the Note to Julimar, Thigpen executed a Guaranty in which

he made an absolute, unconditional, continuing, direct, and immediate guaranty of

prompt, punctual, and full payment of all Julimar’s present and future indebtedness,

liabilities, and obligations to ICD. In February 2016, Thigpen and his wife executed

an Amended and Restated Guaranty with materially identical promises as the first

Guaranty.

      In April 2016, ICD assigned the Note and Amended Guaranty to appellee

Capital. A month later, Capital called the Note and Amended Guaranty due and

immediately payable. Julimar and Thigpen failed to pay the balance owed. In June

2017, Capital filed this action against Thigpen, asserting one claim for breach of the

Amended Guaranty and eventually moving for summary judgment. Thigpen was

represented by counsel and opposed the motion. He argued that under New York law

                                           2
(the controlling law per the Amended Guaranty), the Amended Guaranty was

unenforceable because ICD had acted in bad faith; Thigpen had signed it in reliance

on ICD’s promise to continue to extend financing for the joint venture with Julimar,

but ICD had failed to do so almost immediately after Thigpen signed the initial

Guaranty. Thigpen also argued that there was lack of consideration for the Amended

Guaranty. The district court granted summary judgment to Capital, concluding that it

had demonstrated its entitlement to payment under the Amended Guaranty and that

Thigpen failed to raise a triable issue regarding his defenses. Thigpen appeals.

                                    DISCUSSION

      In his opening, pro se brief, Thigpen provides a factual background, but his

only argument is made by claiming there are disputed factual issues precluding

summary judgment, pointing us to the brief he filed in the district court in opposition

to Capital’s motion for summary judgment, and reiterating his view (unsupported by

any record citation) that he signed the Guaranty based on ICD’s promise of continued

financing. This is insufficient to garner appellate review.

      Although we afford a liberal construction to a pro se litigant’s pleadings and

hold them to less stringent standards than pleadings attorneys draft, we have

“repeatedly insisted that pro se parties follow the same rules of procedure that govern

other litigants.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005) (internal quotation marks omitted). Federal Rule of Appellate

Procedure 28(a) lists the requirements for an appellant’s brief. One of those

requirements is that an “appellant’s brief must contain . . . the argument, which must

                                           3
contain . . . appellant’s contentions and the reasons for them, with citations to the

authorities and parts of the record on which the appellant relies.” Fed. R. App.

P. 28(a)(8)(A).

       Consistent with Rule 28(a)(8)(A)’s requirements, “we routinely have declined

to consider arguments that are not raised, or are inadequately presented, in an

appellant’s opening brief.” Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir.

2007). Further, our local rule provides that “[i]ncorporating by reference portions of

lower court or agency briefs or pleadings is disapproved and does not satisfy the

requirements of Fed. R. App. P. 28(a).” 10th Cir. R. 28.3(B). Applying these rules,

we have declined to consider arguments purportedly made “through incorporation by

reference to . . . trial court papers or other materials.” United States v. Gordon,

710 F.3d 1124, 1137 n.15 (10th Cir. 2013). We do the same here and decline to

consider arguments Thigpen purports to make by incorporating the brief his attorney

filed in the district court opposing Capital’s motion for summary judgment. This is

not a mere technicality. Simply incorporating a district court brief does not explain

why an appellant thinks the district court erred in rejecting the arguments set out in

that brief.

       In his appellate reply brief, Thigpen provides a materially verbatim excerpt

from his district court brief. But we ordinarily consider arguments made for the first

time in a reply brief waived because they come too late for the appellee to address in

writing, and it is “unfair to the court itself, which, without the benefit of a response

from appellee to an appellant’s late-blooming argument, would run the risk of an

                                            4
improvident or ill-advised opinion, given our dependence . . . on the adversarial

process for sharpening the issues for decision.” Headrick v. Rockwell Int’l Corp.,

24 F.3d 1272, 1277–78 (10th Cir. 1994) (internal quotation marks omitted). And just

like incorporating a district court brief, simply reciting arguments made in the district

court without addressing the district court’s treatment of those arguments does not

assist in our review. We therefore decline to exercise any discretion we have to

consider the arguments Thigpen makes in his appellate reply brief.

                                    CONCLUSION

      The district court’s judgment is affirmed.


                                            Entered for the Court


                                            Allison H. Eid
                                            Circuit Judge




                                            5